After Remand from the Supreme Court

ROBERTSON, Presiding Judge.
This cause has been remanded by the Supreme Court of Alabama. Ex parte Do-rough, 773 So.2d 1001 (Ala.2000). On remand to this court, and in compliance with the Supreme Court’s opinion, the cause is now remanded to the trial court for that court to conduct further proceedings consistent with the Supreme Court’s opinion, to include a determination “whether the forfeiture of Dorough’s truck was grossly disproportional to the gravity of his alleged offense.” 773 So.2d at 1004. The trial court is directed to make, within 42 days of the issuance of this court’s opinion, an appropriate return to this court, after which this court “shall in turn make an appropriate and timely return to [the Supreme Court].” 773 So.2d at 1005.
REMANDED WITH INSTRUCTIONS.*
YATES, MONROE, CRAWLEY, and THOMPSON, JJ., concur.

 Note from the reporter of decisions: The Court of Civil Appeals, after receiving from the circuit court a response indicating a settlement between the parties, filed a return with the Supreme Court on April 19, 2000. The Supreme Court, on May 16, 2000, entered an order granting “the petitioner’s motion to dismiss petition for writ of certiorari as moot.”